UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 000-1449794 Embassy Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 26-3339011 (State of incorporation) (I.R.S. Employer Identification No.) One Hundred Gateway Drive, Suite 100 Bethlehem, PA (Address of principal executive offices) (Zip Code) (610) 882-8800 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 or the Exchange Act.)Yes oNo x Indicate the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date: COMMON STOCK Number of shares outstanding as of August 10, 2012 ($1.00 Par Value) (Title Class) (Outstanding Shares) Table of Contents Part I – Financial Information 3 Item 1 – Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Income (Unaudited) 4 Consolidated Statements of Comprehensive Income (Unaudited) 5 Consolidated Statements of Stockholders’ Equity (Unaudited) 6 Consolidated Statements of Cash Flows (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 35 Item 4 – Controls and Procedures 35 Part II - Other Information 36 Item 1 - Legal Proceedings 36 Item 1A - Risk Factors 36 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3 - Defaults Upon Senior Securities 36 Item 4 – Mine Safety Disclosures 36 Item 5 - Other Information 36 Item 6 - Exhibits 36 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32 2 Table of Contents Embassy Bancorp, Inc. Part I – Financial Information Item 1 – Financial Statements Consolidated Balance Sheets (Unaudited) June 30, December 31, ASSETS (In Thousands, Except Share and Per Share Data) Cash and due from banks $ $ Interest bearing demand deposits with banks Federal funds sold Cash and Cash Equivalents Interest bearing time deposits Securities available for sale Restricted investment in bank stock Loans receivable, net of allowance for loan losses of $4,760 in 2012; $4,215 in 2011 Premises and equipment, net of accumulated depreciation Accrued interest receivable Other real estate owned Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Securities sold under agreements to repurchase Long-term borrowings Accrued interest payable Other liabilities Total Liabilities Stockholders' Equity: Common stock, $1 par value; authorized 20,000,000 shares; 2012 issued 7,182,520 shares; outstanding 7,182,167 shares; 2011 issued 7,171,551 shares; outstanding 7,171,198 shares; Surplus Retained earnings Accumulated other comprehensive income Treasury stock, at cost, 353 shares (3
